Citation Nr: 1439228	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  03-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on December 29, 2009, which vacated a January 2009 Board decision and remanded the case for additional development.  The issue initially arose from an April 2002 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the psychiatric disability issue on appeal was revised to include consideration of the other applicable diagnoses of record in this case. 

The Board also notes that in November 2005 the Veteran testified at a hearing before a Veterans Law Judge who is unavailable to participate in the decision in this case.  A copy of the transcript of that hearing is of record.  In correspondence dated in February 2010 the Veteran stated he did not wish to appear at another hearing. 

The appeal was remanded by the Board in a March 2010 decision.  Action directed by the Board has been accomplished, and the matter has been returned to the Board for appellate review.  

FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested as to the issue of service connection for organic brain syndrome.

2.  The competent and credible evidence supports the Veteran's claimed in-service stressors relating to personal assault and harassment. 

3.  The Veteran has been diagnosed with an acquired psychiatric disability, PTSD, with related major depression and alcohol dependence, that is related to in-service personal assault(s).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for organic brain syndrome by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD, with related major depression and alcohol dependence, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Organic Brain Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant, the Veteran, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

II.  Acquired Psychiatric Disability, to include PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2013). 

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2013). 

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994). 

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(4) (2013).  The M21-1MR also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g. 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013). 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2013). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2013).

The Veteran essentially contends that in-service events caused his PTSD and related mental health problems.  He alleges that he was repeatedly physically abused and humiliated during the time he was held in the military stockade at Fort Richardson for 36 days from July to August 1966 following his court martial for AWOL.  He further asserts that the harassment from the military policemen continued after his release from confinement.  He stated that he sought to be and was in fact transferred following his harassment and abuse, and that this is documented in his service records.  

Service treatment record do not reflect diagnosis of PTSD.  The first diagnosis of PTSD was made many years after service.  Other psychiatric diagnoses include major depressive disorder and alcohol dependence.  

Morning reports from Battery A, 1st Battalion, 37th Artillery, 172nd Infantry Brigade for July through December 1966 show that the Veteran was sentenced to 45 days in the brig for having gone AWOL.  However, neither the service treatment records nor the service personnel records indicate personal assault in service.  An inquiry to the U.S. Criminal Investigative Division yielded a response that reports beyond 40 years of age are not maintained.  As a result, VA has been unable to verify the incident at issue through these channels.  

The Veteran has submitted lay statements from an ex-spouse who stated that she visited the Veteran while he was stationed in Alaska and found him to be nervous, anxious, depressed, and abusing alcohol.  The service treatment reports clearly demonstrate that the Veteran abused alcohol while in service, prior to his July/August 1966 confinement.  S.Y.H. did not indicate that the Veteran disclosed any physical and emotional abuse.  

The Veteran was afforded a VA psychiatric examination in May 2012.  In pertinent part, the examiner made diagnoses of PTSD second to child physical and sexual abuse as well as physical trauma while in the brig at the Army base in Anchorage, Alaska, on an equal and inseparable basis.  Also diagnosed were major depression associated with PTSD and health concerns, and alcohol dependence, in early remission, associated with PTSD and major depression.  

During the examination, the Veteran's traumatic childhood and his military history was reviewed in detail.  It was noted he had PTSD due to the stressors of physical and sexual abuse as a child as well as being assaulted in the brig as described.  These were characterized as equal and inseparable causes of his current PTSD.

In describing his military history, the Veteran stated that while serving active duty he was incarcerated at Anchorage, Alaska and during this incarceration he was physically assaulted by prison guards.  The Veteran reported fearing for his life at this time secondary to repeated physical beatings.  The Veteran experienced childhood trauma and sexual abuse previously that threatened the Veteran's integrity as well as physical trauma in the United States Army where the Veteran was confronted with physical assault secondary to which the Veteran feared for his safety and life.  Following service, he was treated on several occasions for alcoholism and had multiple failed marriages.  

A January 2013 examination report for traumatic brain injury reflects that the examiner could not find any behavioral markers that the assault took place as claimed by the Veteran.  She noted he did not leave service immediately after the alleged incident.  

Argument from the Veteran's attorney was received in July 2014.  It includes a recitation of the Veteran's contentions and cites to a November 2001 detailed statement from the Veteran about the stockade incident wherein the Veteran reported having had a 45 gun to his head by those guarding him.  It was noted that the Veteran testified that his captain offered him a transfer after getting out of the stockade because his knew what happened in the stockade.  The Veteran wanted and accepted the transfer to Headquarters Company to be trained as a tract vehicle mechanic.  The Veteran's attorney observed that a DA 20 shows that on August 25, 1966, just a week after his release form the stockades on August 17, 1966, the Veteran was transferred from Battery A, 1st Battalion, 37th Artillery, to HHS Battery, 1st Battalion, 37th Artillery.  Additionally, his MOS was changed from 13A10 cannoneer to 63A10, vehicle maintenance.  

The Veteran's attorney argues that this evidence fully supports the Veteran's testimony that he elected to be transferred after his release from the stockade.  He urges that this is the type of evidence contemplated under 38 C.F.R. § 3.304(f)(5) as proof of behavioral change.  

The attorney cites to multiple lay statements corroborating the Veteran's assertions that he was nervous, shaky and changed following his release from the stockade.  

In the March 2010 Remand, the Board remanded the matter in part in an attempt to verify the stressor related to the stockade.  Although the event has proved unverifiable through the above routine channels, considering the lay statements, and the service personnel record that appears consistent with the attorney argument, the Board finds there is sufficient evidence to consider the stressor verified based on behavioral changes.  Accordingly, the Board will turn to the question of whether he has PTSD related to these events. 

There are conflicting opinions on whether or not the Veteran suffers from PTSD due to this stressor.  Several earlier medical reports indicate that the Veteran's overwhelming problem is alcohol abuse.  However, the Board finds the May 2012 VA examination report for PTSD to be thorough and well-supported.  The Board thus concludes that the Veteran's current psychiatric disorder, PTSD with related alcohol dependence and depression, is in fact due to an inseparable and equal part to the stockade incident.  Parenthetically, the Board notes that the January 2013 examination report was for brain trauma and was not as detailed with regard to PTSD.  Thus, it is of lesser probative weight as to this issue.  

In conclusion, upon considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for the acquired psychiatric disorder present during the pendency of the claim, to include PTSD, with related depression and alcohol dependence, is granted.


ORDER

The claim for service connection for organic brain syndrome is dismissed.

Service connection for PTSD with depression and alcohol dependence is granted. 





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


